United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1725
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Kasey Charles Konzem

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: October 5, 2020
                              Filed: October 8, 2020
                                  [Unpublished]
                                  ____________

Before GRUENDER, WOLLMAN, and GRASZ, Circuit Judges.
                       ____________

PER CURIAM.

      Kasey Konzem appeals after he pleaded guilty to a drug offense. His counsel
has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the district court’s1 denial of a mitigating-role reduction and the
substantive reasonableness of Konzem’s sentence. Konzem has filed a motion to
proceed pro se in this court and has submitted a pro se brief challenging the
voluntariness of his plea and the factual basis for his plea. He also asserts that he
received ineffective assistance of counsel.

       After careful review, we conclude that the district court did not clearly err in
declining to apply a mitigating-role reduction. See United States v. Hunt, 840 F.3d
554, 557 (8th Cir. 2016) (standard of review). We also conclude that the district court
did not abuse its discretion in sentencing Konzem, as the record indicates that the
district court properly considered the 18 U.S.C. § 3553(a) factors. See United States
v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (stating that under a
substantive-reasonableness review, the district court abuses its discretion if it “fails
to consider a relevant factor,” “gives significant weight to an improper or irrelevant
factor,” or “commits a clear error of judgment” in weighing the factors).

       As to Konzem’s pro se arguments, we conclude that his statements at the plea
hearing establish that he knowingly and voluntarily entered into the plea agreement
and that there was an adequate factual basis for the plea. See Nguyen v. United
States, 114 F.3d 699, 703 (8th Cir. 1997) (“[T]he defendant’s representations during
the plea-taking carry a strong presumption of verity.”); see also United States v.
Cheney, 571 F.3d 764, 769 (8th Cir. 2009) (stating that the record must contain
sufficient evidence at the time of the plea upon which the court may reasonably
determine that the defendant likely committed the offense). We defer any
ineffective-assistance claims for collateral proceedings. See United States v.
McAdory, 501 F.3d 868, 872 (8th Cir. 2007). Further, having independently reviewed
the record under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues


      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.

                                          -2-
for appeal. Accordingly, we grant counsel’s motion to withdraw, deny the motion to
proceed pro se as moot, and affirm.
                      ______________________________




                                       -3-